[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                 FILED
                                                          U.S. COURT OF APPEALS
                                No. 08-15936                ELEVENTH CIRCUIT
                                                                APRIL 14, 2009
                            Non-Argument Calendar
                                                             THOMAS K. KAHN
                          ________________________
                                                                  CLERK

                        D. C. Docket No. 07-00069-CV-2

MALISSA L. BROWN,


                                                                  Plaintiff-Appellee,

                                     versus

CHARLES BYERLY,
Individually and in his Official Capacity as
Deputy Sheriff for Camden County, Georgia,

                                                            Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                        _________________________

                                 (April 14, 2009)

Before DUBINA, BLACK and PRYOR, Circuit Judges.

PER CURIAM:
      Charles Byerly appeals the district court’s denial of his motion to dismiss

based on the defense of qualified immunity. On appeal, Byerly argues the district

court should have granted his motion for the following reasons: (1) he was acting

within the scope of his discretionary authority, (2) the complaint does not establish

a constitutional violation because Appellee Malissa Brown was arrested pursuant

to a valid warrant, and (3) he did not violate a clearly established law. After de

novo review, we conclude the district court did not err in denying Byerly’s motion

to dismiss based on the defense of qualified immunity.

      AFFIRMED.




                                           2